1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                   ***

6
      HYRUM JOSEPH WEST,
7
                           Plaintiff,
8                                                      2:13-cv-00271-APG-VCF
      vs.                                              ORDER
9     NYE COUNTY DETENTION, et al.,
10                         Defendants.

11

12          Before the court is the Motion to Extend Discovery as to Newly-Discovered Evidence (ECF NO.
13   92).
14          Accordingly,
15          IT IS HEREBY ORDERED that a hearing on the Motion to Extend Discovery as to Newly-
16   Discovered Evidence (ECF NO. 92) is scheduled for 2:00 PM, February 19, 2019, in Courtroom 3D.
17

18          DATED this 25th day of January, 2019.
                                                             _________________________
19
                                                             CAM FERENBACH
20
                                                             UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
